Citation Nr: 0922133	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of lower back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2009 the Veteran testified before the 
undersigned, and a motion was granted to hold open the record 
for 30 days so that the Veteran may submit additional 
evidence.  In March 2009 additional private medical treatment 
records were received, with a signed waiver of RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record finds that the Veteran has stated she 
has received private medical treatment for her service 
connected disability.  In the August 2005 VA spine 
examination, the examiner repeated the names of two private 
physicians, Diaz and Canchola, in Irving, Texas.  The Board 
notes there are a few treatment records from their clinic 
dated January to July 2004 in the claims file.  During her 
February 2009 testimony, the Veteran named a Dr. Kenneth 
Dott, as well as a physician's assistant, Herd, who have 
provided her treatment for her service-connected disability.  
Following the hearing the Veteran submitted a January 2007 
private treatment record from a health clinic in Irving 
Texas.  The physician's name appears to be "Morrow."  The 
Veteran's testimony suggested her private treatment was more 
extensive that the records currently indicate.

Given the veteran's testimony, the additional medical reports 
of record, and the passage of time since her last VA 
examination (August 2005), the Board finds that a more 
contemporaneous VA examination is needed.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should contact the Veteran and 
request that she identify all the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to treatment 
fro her service-connected disability, 
residuals of lower back strain, 
specifically regarding providers Diaz, 
Canchola, Dott, "Morrow" and Herd.   
With any necessary authorizations from 
the Veteran, the AOJ should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran which have not been secured 
previously.

2.  If the AOJ is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and her representative of this 
and ask them to provide a copy of the 
outstanding medical records.

		3.  Afford the Veteran a spine 
examination.  In conjunction with the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report.  
All indicated tests and studies, to 
include X-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  The examiner should review 
the results of any testing prior to 
completing the report.

		a.  With respect to the service-connected 
lower back, the examiner should describe 
in detail all symptoms reasonably 
attributable to the service-connected 
disability and its current severity.

b.  The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including 
specifically active and passive range of 
motion in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion for the service-connected 
residuals of lower back strain.

      c.  The examiner should then set 
forth the extent of any functional loss 
present for the service-connected lower 
back disability due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the Veteran and 
state whether any pain claimed by her 
is supported by adequate pathology and 
is evidenced by her visible behavior.  
The degree of functional impairment or 
interference with daily activities, if 
any, for each service-connected 
disability should be described in 
adequate detail.  Any additional 
impairment on use or in connection with 
any flare-up should be described in 
terms of the degree of additional 
range-of-motion loss.  The conclusions 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

d.  The examiner should also indicate 
the effect the service-connected lower 
back disability has, if any, on the 
veteran's current level of occupational 
impairment.  Specifically, the examiner 
should render an opinion as to whether 
the service-connected disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence. 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the increased rating claim 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, furnish the Veteran and her 
representative a SSOC containing notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




